

117 SRES 68 IS: Expressing the sense of the Senate that the President should submit the Paris Agreement to the Senate for review and consideration.
U.S. Senate
2021-02-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 68IN THE SENATE OF THE UNITED STATESFebruary 22, 2021Mr. Daines (for himself, Mr. Crapo, Mr. Barrasso, Ms. Lummis, Mr. Marshall, Mr. Moran, Mrs. Blackburn, Mr. Cruz, Mr. Wicker, Mr. Paul, and Mr. Toomey) submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONExpressing the sense of the Senate that the President should submit the Paris Agreement to the Senate for review and consideration.Whereas, in August 2016, President Obama entered the United States into the decision by the 21st Conference of Parties of the United Nations Framework Convention on Climate Change in Paris, France, adopted December 12, 2015 (referred to in this preamble as the Paris Agreement), without the advice and consent of the Senate as required by section 2 of article 2 of the Constitution of the United States;Whereas President Trump announced that the United States would cease all implementation of the Paris Agreement in June 2017, and formally withdrew the United States from the Paris Agreement in November 2019, which withdrawal became effective in November 2020;Whereas, according to a report, by 2035, the Paris Agreement will result in—(1)an aggregate gross domestic product loss of over $2,500,000,000,000; (2)a 13 to 20 percent increase in household electricity expenditures; and(3)the loss of hundreds of thousands of jobs;Whereas the Paris Agreement, and cumbersome regulations associated with the Paris Agreement, put the economy of the United States at a competitive disadvantage and risk even greater job loss and energy rate increases at a time when the economy of the United States is already hurting from the COVID–19 pandemic;Whereas, in addition to the economic costs of the Paris Agreement, the Paris Agreement obligates United States taxpayer dollars towards a $100,000,000,000 fund to assist climate change mitigation and adaptation in other countries with minimal oversight or transparency;Whereas, according to a report, if every signatory of the Paris Agreement fulfills their—(1)commitment under the Paris Agreement, the Paris Agreement will have a negligible impact on climate change, reducing global average temperatures by just 0.086 degrees Fahrenheit by 2100; or(2)commitment under the Paris Agreement if the Paris Agreement were extended another 70 years, average global temperatures would be reduced by just 0.306 degrees Fahrenheit by 2100;Whereas, through free-market innovation and investments in clean, efficient energy, the United States has seen the largest absolute decline in emissions globally while emissions from several signatories of the Paris Agreement continue to increase;Whereas clause 2 of section 2 of article 2 of the Constitution of the United States provides that the President may only enter into a treaty provided two thirds of the Senators present concur;Whereas section 723.3 of chapter 11 of the Foreign Affairs Manual of the Department of State provides that, [i]n determining whether any international agreement should be brought into force as a treaty or as an international agreement other than a treaty, the utmost care is to be exercised to avoid any invasion or compromise of the constitutional powers of the Senate, Congress as a whole, or the President;Whereas, given the historical precedents, the potential costs and benefits, and the fact that the Paris Agreement could in future decades result in stronger obligations for the United States than the Senate anticipated when it gave its consent to ratifying the United Nations Framework Convention on Climate Change, done at New York May 9, 1992, and entered into force March 21, 1994, the Paris Agreement is a treaty; andWhereas, on January 20, 2021, President Biden announced his intent to reenter the United States into the Paris Agreement without seeking the advice and consent of the Senate: Now, therefore, be itThat it is the sense of the Senate that—(1)the decision by the 21st Conference of Parties of the United Nations Framework Convention on Climate Change in Paris, France, adopted December 12, 2015 (referred to in this resolution as the Paris Agreement), is considered a treaty requiring the advice and consent of the Senate; and (2)President Biden should immediately submit the Paris Agreement to the Senate.